Citation Nr: 0512315	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04-03 287	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left upper extremity resulting 
from medical treatment performed by the Department of 
Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active military service in the United 
States Army from March 1954 to June 1957.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
February 2003 rating decision issued by the VA Regional 
Office (RO) in Cleveland, Ohio, that denied the appellant's 
claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left upper extremity resulting 
from VA medical treatment between August and December of 
2002.

In February 2005, a videoconference was held before the 
undersigned Acting Veterans Law Judge who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(1).  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

The appellant contends that he fractured his left elbow on 
August 12, 2002, and that the Cleveland VA Medical Center 
(VAMC) discharged him on the same day without properly 
treating the fracture.  He maintains that VA recognized their 
mistake on the following day, but failed to notify him of the 
fracture until November 21, 2002, when he returned and 
underwent an open reduction and internal fixation of the left 
elbow.  As a result, the veteran claims he suffers additional 
disability to his left upper extremity as a result of VA's 
lack of proper treatment and negligence in failing to 
properly notify him of the fracture in a timely manner.  He 
also alleges that additional disability resulted from the 
surgery in November 2002, as well as the surgical aftercare. 

The Board finds that the veteran should be scheduled for an 
appropriate VA examination to determine whether he has an 
additional disability involving his left upper extremity as a 
result of VA's failure to properly treat his fractured left 
elbow in August 2002, the surgery performed by VA in November 
2002, and/or the care he received postoperatively. 

The Board points out that, in August 2004, before this appeal 
was transferred to the Board, VA promulgated final 
regulations to implement the current version of 38 U.S.C.A. 
§ 1151.  See Additional Disability or Death Due to Hospital 
Care, Medical or Surgical Treatment, Examination, Training 
and Rehabilitation Services, or Compensated Work Therapy 
Program, 69 Fed. Reg. 46,426 (Aug. 3, 2004) (to be codified 
at 38 C.F.R. §§ 3.154, 3.358, 3.361, 3.362, 3.363).  The 
appellant has not been notified of these new provisions.  On 
remand, therefore, the RO should consider and apply the new 
provisions.  If the benefit sought remains denied, a 
Supplemental Statement of the Case (SSOC) should be furnished 
to the veteran and his representative.  The SSOC should cite 
to and discuss the current version of 38 C.F.R. § 3.361.

The record also suggests that additional private medical 
records may exist which have not been associated with the 
claims file.  The appellant testified at his hearing that he 
had received treatment for his left elbow from a private 
practitioner in Mt. Vernon, Ohio.  Since none of these 
treatment records are contained in the claims file, the RO 
should attempt to obtain them.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c)(1) (2004); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the duty to assist 
includes securing private and VA medical records to which a 
reference has been made.)





Accordingly, this case is REMANDED for the following 
development:

1.  The RO must notify the appellant of 
the current version of 38 C.F.R. § 3.361, 
as well as the information and evidence 
needed to substantiate his claim, and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf and 
what part he should provide.  He should 
also be told to provide any evidence in 
his possession that is pertinent to the 
issue on appeal.

2.  The RO should request that the 
appellant provide the names and addresses 
of all health care providers who have 
treated his left upper extremity since 
August 2002, including his private doctor 
Mt. Vernon, Ohio.  After obtaining any 
necessary authorization, the RO should 
obtain and associate with the claims file 
all outstanding records of this 
treatment.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for an orthopedic 
examination by a physician with 
appropriate expertise (preferably one who 
has not examined the veteran in the past) 
to determine the nature, extent, 
etiology, and onset of his left elbow 
disorder(s).  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.

Based on a review of the claims file and 
the examination findings, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
course of treatment the veteran received 
by VA between August 12, 2002 and 
December 2002 caused or chronically 
worsened any diagnosed left elbow 
disorder.

The examiner should also furnish opinions 
concerning the following:

(a)  What were the manifestations of 
left elbow pathology present on August 
12, 2002?

(b)  When was the presence of the 
left elbow fracture identified and when 
was the appellant notified of that 
finding?

(c)  Did the appellant develop any 
additional identifiable disorder of the 
left upper extremity, particularly the 
left elbow, due to any VA treatment or 
lack thereof?  In particular, the 
examiner should address the following.

(i.)  whether the appellant's left 
olecranon fracture was properly and 
timely diagnosed; 
(ii.)  whether there was progression 
of the left elbow condition between 
August 12, 2002 and November 21, 2002, 
and if so, was that progression due to 
the course of VA treatment or the lack of 
proper treatment, as opposed to the 
natural progression of the condition; and
(iii.)  whether the course of 
treatment, including diagnostic and 
surgical procedure, the appellant 
received was in any way careless, 
negligent, lacking in proper skill, or 
reflective of error in judgment or 
similar instance of fault on the part of 
VA.  It should also be noted whether any 
disability was the result of an event not 
reasonably foreseeable.  

The examining physician is advised that 
the question of negligence is at issue.  
The examiner should identify the 
information on which he or she based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
reviewer should so indicate.

4.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.  

5.  After all appropriate development has 
been accomplished, the RO should consider 
all of the evidence of record and 
readjudicate the issue on appeal.  In 
doing so, the new regulations 
implementing the current version of 
38 U.S.C.A. § 1151 should be considered 
and applied.

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken, and include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal, including the 
current version of 38 C.F.R. § 3.361.  An 
appropriate period of time should be 
allowed for response.

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The purpose of this REMAND is to obtain additional evidence 
and to afford the appellant due process of law.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	DOUGLAS E. MASSEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

